Citation Nr: 1224009	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin rash (diagnosed as poikiloderma of Civatte).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from September 1968 to March 1970, with subsequent service in the Air National Guard and as a Reserve of the Air Force through March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a skin rash, diagnosed as poikiloderma of Civatte.  

In February 2010, the Veteran testified at a Travel Board hearing, at the RO, before another Veterans Law Judge (who has since retired).  In May 2012, the Board sent the Veteran a letter to clarify whether he desires to attend another hearing, since that Veterans Law Judge has retired.  The Veteran was advised that if he did not respond in 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  The record reflects that the Veteran did not respond to the Board's May 2012 letter; thus, the Board may now proceed to review this appeal.  

In July 2010, the Board remanded this matter to the AMC for further evidentiary development, to include obtaining information from the Veteran regarding any treatment he received for poikiloderma of Civatte, and scheduling the Veteran for a VA examination/opinion regarding the diagnosed poikiloderma of Civatte.  The record reflects that in an August 2010 letter, the AMC requested that the Veteran provide information regarding treatment he received for his poikiloderma of Civatte; however, there is no response from the Veteran in the claims folder.  Moreover, the record reflects that the Veteran was twice advised by the AMC that a VA examination would be scheduled, and that if he could not keep the appointment or wanted to be rescheduled, he should contact the medical facility on the appointment notice as soon as possible.  Although the letters that the VA medical facility sent to the Veteran are not of record, as requested in the remand, the Board notes that it is clear from a printout from CAPRI (Compensation and Pension Records Interchange) that the Veteran was advised of the first examination as he called and cancelled the first VA examination that was scheduled, in December 2010, and stated he would call when he was able to make the appointment.  Thus, although the actual notices sent to the Veteran from the VA medical facilities are not of record, the Board concludes that there was nonetheless substantial compliance with the remand directives of July 2010, as there are letters from the AMC of record, notifying the Veteran that a VA examination would be scheduled and that he needed to contact the VA facility in order to cancel or change an appointment, which he apparently did once, in December 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents.

2. Poikiloderma of Civatte is not among the diseases that are presumed to be associated with exposure to Agent Orange or other herbicide agent.

3. The competent and probative evidence of record preponderates against a finding that the Veteran has a skin disorder, to include poikiloderma of Civatte, that is related to active service, to include presumed Agent Orange or other herbicide agent exposure therein.


CONCLUSION OF LAW

A skin disorder, to include poikiloderma of Civatte, was not incurred in or aggravated by active military service and is not due to or the result of exposure to herbicides in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the March 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The record reflects that the RO had requested the Veteran's service treatment records (STRs), but has only received medical records from his post-active duty Reserve service, from 1977 through 1999.  With regard to STRs for the Veteran's active duty service, the RO has been notified that such records are not available.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is also no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

With regard to a VA examination, the record reflects that the Veteran underwent a VA examination in 2007, however, the examiner did not address the probable etiology of the Veteran's poikiloderma of Civatte.  To that end, the Board remanded this matter in July 2010, in order to conduct additional development and schedule the Veteran for a VA examination.  In a letter dated in October 2010, the Veteran was advised that a VA examination would be scheduled, and that he would be notified of the date, time, and place of the examination.  He was advised that if he could not keep the appointment or needed to be rescheduled, he should contact the medical facility on the appointment notice as soon as possible.  He was also notified that when a claimant, without good cause, fails to report for an examination, the claim shall be rated based on the evidence of record, or even denied.  In a letter dated in November 2010, the Veteran was advised that the Little Rock VA Medical Center (VAMC) did not have a dermatologist on their staff and was unable to support the AMC's request for an examination.  The AMC also advised that they had asked the Memphis VAMC to schedule the Veteran for an examination, as they did have a dermatologist on staff, and that the Veteran would be notified by that facility of the date, time, and place of the examination.  He was again advised that if he could not keep the appointment or wanted to reschedule, he should contact the medical facility on the appointment notice.  Thereafter, the AMC sent requests to the Memphis VAMC, for the Veteran to be scheduled for a VA skin examination.  Subsequently, the AMC advised that the Veteran failed to report for VA examinations that were scheduled in December 2010 and January 2011.  Of record is a print out from CAPRI, showing that a VA dermatology examination was scheduled in December 2010, but the Veteran called and cancelled, stating he could not make the appointment, but would call the "R/O" when he was able to make an appointment.  Subsequent, in January 2011, another VA dermatology examination was scheduled, and the Veteran was marked as a "no-show".  Thereafter, in a Post-Remand Brief dated in March 2012, the Veteran's representative indicated that there was a distance of 188 miles between Hot Springs, Arkansas (where the Veteran lives) and Memphis, Tennessee (where his VA dermatology examination was to be conducted), and requested that the Board provide the Veteran an opportunity to attend a QTC examination in his local area due to the fact that the closest VAMC to the Veteran, in Little Rock, did not have a dermatologist on staff.  

While the representative's argument on behalf of the Veteran have been considered, the Board notes that the duty to assist is not a one-way street, and the Veteran has not fully cooperated in developing his claims.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that regard, the Board notes that when the Veteran canceled his VA examination in December 2010, he indicated he would call when he was able to make an appointment.  There is no indication that he called at any point, during the year and a half thereafter, to have the VA examination relocated and/or rescheduled.  The record merely shows that he did not report for the VA examination scheduled in January 2011, and that since then he has apparently not contacted VA in order to schedule another VA examination.  Additionally, he was notified in two letters, dated in October and November 2010, of the importance of reporting for the scheduled VA examination, as well as of the need to contact the medical facility to cancel or reschedule a VA examination.  Under the circumstances, the Board finds that the notice and duty to assist provisions of the law have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Pursuant to 38 C.F.R. § 3.655 , when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Since the Veteran failed to undergo the VA examinations scheduled in 2010 and 2011, and has not contacted VA or responded to VA's letters since then, the Board will adjudicate the claim based on the evidence of record.  

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record or accounted for in the record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

The Veteran's DD Form 214 shows that his MOS (military occupational specialty) was "AtAsltMan", and that he was awarded the Vietnam Service Medal, with one star; the Purple Heart Medal; and a Combat Action Ribbon.  

Service treatment records (STRs) for the Veteran's period of active duty are, as set forth above, unavailable.  

STRs for the Veteran's Reserve service showed no complaint or finding of, or treatment for poikiloderma of Civatte.  On a periodic examination in January 1980, it was noted that he had scars of the right hand, left forearm, and left side of stomach, or other skin disorder, however clinical evaluation of his skin was normal.  In August 1987, he was treated for skin lesions of the upper and lower lip, of unknown etiology.  It was thought that these were possible insect bites to the mouth.  The final impression was insect bite versus fever blister, and Benadryl was prescribed.  Thereafter, on periodic Reserve examinations in 1991 and 1996, clinical evaluation of his skin was found to be normal.  

Received from the Veteran in February 2007 was his formal claim for service connection (VA Form 21-126) in which he reported he had skin rashes, which began in May 1969, and were untreated.  

On a VA skin examination in August 2007, the Veteran reported that in the late 1970s he developed a rash on his neck that was asymptomatic.  He reported that the rash "comes and goes", and that he had never seen a doctor about it or had any treatment.  The course was noted to be chronic, the total body surface area affected was 7%, and there were no scars noted.  Physical examination revealed an erythemateous patch to his neck and anterior chest that appeared to be poikilodermatous.  The assessment was that the Veteran's clinical examination findings were consistent with poikiloderma of Civatte, and stated that the condition was benign and seen in chronically sun-exposed individuals.  The examiner noted that the Veteran did not have any history of connective tissue disease or any muscle weakness or rash on his face that would be consistent with dermatomyositis.  

In his substantive appeal (VA Form 9), received in June 2009, the Veteran indicated that his skin condition was associated with exposure to Agent Orange, and that it began while he was in Vietnam and he "had to seek treatment ever since".

In February 2010, the Veteran testified at a Travel Board hearing at the RO.  During the hearing, he submitted a portion of a U.S. Health and Human Services (HHS) manual, titled "Health Status of Vietnam Veterans".  He testified that the report noted that Vietnam Veterans reported more skin problems with onset either during or after active military service than did non-Vietnam Veterans. 

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran contends that he developed a skin rash, most recently diagnosed as poikiloderma of Civatte, which he claims resulted from sun exposure while he was stationed in Vietnam in service.  He has alternatively contended that his skin disorder is related to exposure to Agent Orange in service.

The record reflects that he has been diagnosed with poikiloderma of Civatte; thus a current skin disability has been shown.  Hickson v. West, supra.  

With regard to the Veteran's claim for service connection for a skin disorder due to herbicide agent exposure (e.g., Agent Orange), the Board notes that a veteran who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to a herbicide agent, absent evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran did serve in the Republic of Vietnam during the pertinent period; thus he is presumed to have been exposed to herbicide agents.

Under 38 C.F.R. § 3.309, certain enumerated diseases associated with exposure to certain herbicide agents will be service connected if a veteran is found to have been exposed to such an agent.  Poikiloderma of Civatte is not amongst the list of diseases recognized to have an association with herbicide exposure.  38 C.F.R. § 3.309.  The Secretary of VA reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that since the Veteran has not been diagnosed with a condition for which the Secretary specifically found a link to herbicide exposure, service connection for his poikiloderma of Civatte cannot be presumptively granted based on herbicide exposure.  When there is no presumptive service connection available, as is this case, direct service connection can still be established.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303; Combee v. Brown, supra.

The remaining question on appeal is whether there is competent medical evidence that links the Veteran's skin disorder, diagnosed as poikiloderma of Civatte, to his active service - whether to his reported sun exposure therein or his presumed Agent Orange exposure therein.  As explained below, the Board finds that the preponderance of the medical evidence is against any such finding. 

In that regard, the Board notes that STRs show no report of or finding of any skin disorder, to include poikiloderma of Civatte.  Post-service, the first notation of this skin disorder was on the VA examination in 2007.  On the VA examination in 2007, however, the examiner did not opine as to whether the Veteran's skin disorder might be related to service.  Rather, the examiner noted that poikiloderma of Civatte was benign and seen in chronically sun-exposed individuals.  While the VA examiner did not specifically opine as to whether the Veteran's skin disorder was related to service, to include in-service exposure to herbicide agents, the Board notes that, for reasons set forth above, another VA examination and/or opinion is not warranted at this time, as the Veteran was provided the opportunity for a VA examination but failed to respond to reschedule said examination.  

The Board acknowledges the Veteran's contentions and testimony that he has had a skin disorder that is related to service.  While the Veteran is competent to report symptoms and observations regarding his skin, both during and after service, the Board does not find that determining the causation or etiology of a skin disorder, to include poikiloderma of Civatte, is subject to lay diagnosis.  There is no basis for concluding that a lay person would be capable of discerning whether a skin disorder is related to service or to in-service herbicide exposure, in the absence of specialized training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra. 

The Board also notes that the Veteran submitted, in support of his claim, a document regarding the health status of Vietnam veterans, which states that Vietnam veterans reported more skin problems with onset either during or after active service than did non-Vietnam veterans.  With respect to this document, the Board notes that it is not specific to the Veteran and not specific to his diagnosis of poikiloderma of Civatte.  The Board acknowledges that such medical articles or treatises can provide important support when combined with an opinion of a medical professional - if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the aforementioned excerpt submitted by the Veteran was not accompanied by the opinion of any medical expert linking his skin disorder to service; thus this excerpt is insufficient to establish the required medical nexus opinion for causation. 

Finally, the Board acknowledges and appreciates the Veteran's combat service in Vietnam.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  Id.  Herein, the Board accepts the Veteran's contentions that he has had a recurrent skin disorder since service as he is competent to report such, however, what is missing herein in a competent medical opinion linking a current skin disorder to the Veteran's service.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303   (1999). 

When all of the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Because there is no competent medical evidence of record establishing a positive relationship between the Veteran's diagnosed poikiloderma of Civatte and his military service, to include his presumed herbicide exposure, service connection on a direct basis is not warranted.  38 C.F.R. §§ 3.303  3.307, 3.309.  Thus, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a skin disorder, to include poikiloderma of Civatte, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Service connection for a skin rash, diagnosed as poikiloderma of Civatte, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


